Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-13-00115-CR

                                     Charles Matthew SAENZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3288A
                          Honorable Mary D. Roman, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REFORMED to delete the assessment of attorney’s fees as costs. The trial court’s judgment is
AFFIRMED AS REFORMED.

        The Bexar County District Clerk, Donna Kay McKinney, is ORDERED to delete the
$6,750.00 in attorney’s fees from the bill of cost and to prepare and file a corrected bill of cost in
this case.

       SIGNED March 19, 2014.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice